Citation Nr: 0416733	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-20 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-operative residuals of small bowel 
obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida, which granted 
service connection for small bowel obstruction and assigned a 
10 percent disability rating.  

A hearing was held at the RO in December 2003 before the 
undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's overall disability picture for post-
operative residuals of small bowel obstruction is manifested 
by moderately severe symptoms.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 30 percent, but no 
more, have been met for post-operative residuals of small 
bowel obstruction.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7301 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In July 2000, the 
veteran was notified that service connection for a small 
bowel obstruction had been granted as secondary to his 
service-connected appendectomy residuals and that the 
condition was evaluated as 10 percent disabling.  The veteran 
filed a notice of disagreement the following month, asserting 
that his condition was more disabling than rated.  The 
veteran was notified via letter in May 2002 that VA would 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies as long as he 
provided VA with enough information about the records so that 
a request could be made.  He was informed that it was still 
his responsibility to make sure that VA received the records.  
Subsequent to this letter, a Statement of the Case (SOC) was 
issued.  The November 2002 SOC provided the veteran with the 
statute of VA's duty to assist and the regulatory criteria 
for evaluating his claim.  The SOC informed the veteran that 
his 10 percent evaluation for small bowel obstruction was 
continued.  Accordingly, the Board considers the VA's notice 
requirements met in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded a VA examination in June 
2000 and again in June 2002.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The resulting reports have been obtained.   A 
statement from a private physician and the veteran's VA 
medical records has been associated with his claims folder.  
The veteran has waived initial RO consideration of additional 
evidence associated with his claims folder.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  As such, the Board may consider the 
evidence in the first instance.

The veteran has not identified evidence not of record for his 
increased rating claim.  While the veteran did submit a 
release form for a medical provider whose records have not 
been obtained, the evidence of record, including the December 
2003 hearing transcript, reveals that the potential records 
are not pertinent to this claim.  The veteran indicated he 
had not recently received treatment for the condition under 
consideration from this medical provider and that as his 
current treatment occurred at VA medical facilities.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

In this case, the veteran contends that his post-operative 
residuals of a small bowel obstruction are not properly 
evaluated.  In evaluating service-connected disabilities, the 
Board looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Where residual adhesions constitute the predominant abdominal 
disability, the condition is rated under Diagnostic Code 
7301.  That code provides a zero percent rating for a mild 
condition; a 10 percent rating for a moderate condition with 
pulling pain attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea), or 
abdominal distention; a 30 percent rating for a moderately 
severe condition with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain; and a 50 percent rating for a 
severe condition with definite partial obstruction shown by 
x-ray, with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  A note to Diagnostic Code 7301 
indicates that ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intra-abdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.

A February 2000 VA discharge summary reflects that the 
veteran was treated for a partial small bowel obstruction.  
Initially, an abdominal series showed some air fluid levels 
consistent with a small bowel obstruction.  The summary 
indicates that a conservative approach was taken but he was 
given nothing by mouth after an attempt to do so a few days 
into his stay resulted in the veteran's stomach becoming 
distended and tympanitic.  His abdomen decompressed on its 
own and diet was eventually started again.  He was discharged 
to home on a full liquid diet, which the summary indicates 
that veteran tolerated well.  The veteran returned three days 
after his discharge with nausea, vomiting, and obstiptation.  
He had air-fluid levels on his abdominal films and a 
nasogastric tube was placed overnight.  The VA discharge 
summary reflects that the veteran's belly was soft by the 
next morning and he was started on a scale clear-liquid diet 
which he tolerated well.  The summary reflects that the 
veteran was insistent about going home and was discharged the 
day after admission, again on a liquid diet.

A June 2000 VA examination report indicates that the veteran 
stated that he was able to maintain his weight but that he 
had chronic stomach troubles.  The report reflects that 
physical examination of the veteran revealed a well-developed 
and well-nourished male.  His abdomen was slightly distended, 
slightly tympanitic, and moderately tender.  Bowel sounds 
were present.  The diagnostic impression of the examination 
report reflects that the veteran had recurrent small bowel 
obstruction requiring hospitalizations, alteration of diet 
and daily symptomotology.

The veteran's VA medical records reflect that in July 2000 
the veteran went to the emergency room and indicated that he 
was "not feeling right" and had a history of nausea.  His 
abdomen was distended and he had moderate pain.  While the 
medical record reflects that veteran refused to be admitted, 
further VA medical records indicate that he was admitted the 
next day for in-patient care for further diagnostic tests.  
And abdominal series had revealed air in the rectum, no air 
fluid level, some dilated loops of bowel, and stool in the 
left colon.  The progress notes for July and August 2000 
indicate that the veteran complained of abdominal pain but 
that he was tolerating his liquid diet.  His abdomen was soft 
and tender with some guarding on palpitation.

 A July 2001 letter from a private physician noted that 
veteran continued to have abdominal pain on a daily basis and 
had difficulty with bowel function.

A March 2002 VA medical record reflects that physical 
examination revealed that the veteran's abdomen was not 
distended and not tender.  Bowel sounds were normal and 
active.

A June 2002 VA examination report reflects that the veteran 
appeared to be an ideal weight.  The report shows that 
physical examination revealed that the abdomen was soft with 
no guarding but deep palpitation resulted in diffused 
discomfort.

A December 2002 letter from the veteran's VA treating 
physician reflects that he veteran had numerous complaints of 
abdominal pain with symptoms of intermittent small bowel 
obstruction.  The letter indicates that, rather than going to 
the hospital, the veteran had learned to deal with his 
symptoms at home with diet changes, nothing by mouth, liquids 
and numerous over-the-counter laxatives.

A September 2003 VA medical record indicates that physical 
examination revealed a soft, nontender abdomen with bowel 
sounds present.

The veteran offered testimony in support of his claim in 
December 2003.  The hearing transcript reflects that the 
veteran testified that he had abdominal cramps three to four 
days a week for which he took pain medication.  He indicated 
that he had difficulties after too much activity and that he 
had had three blockages in 2002, which took two to three 
weeks to dissolve.  The transcript reflects that he indicated 
that, after years of dealing with his condition, he would 
treat himself at home by doing such things as controlling his 
diet and not eating meat.

His VA medical records indicate that he was again admitted 
for in-patient care for a partial small bowel obstruction in 
December 2003.  The records indicate that he had reported to 
the emergency room with no bowel movement for the preceding 
four days.  He had tried to treat himself with a liquid diet 
but it did not work.  He was admitted for intravenous 
hydration and surgical observation.  An abdominal obstruction 
series report from during his hospital stay indicates that 
there appeared to be some resolution of dilated small bowl 
loops and there was air within the colon.  Upon discharge, 
the medical records indicate that he had improved and was 
tolerating diet and having normal bowel function.

Overall, the medical evidence reveals an overall disability 
picture that more closely reflects moderately severe symptoms 
of post-operative residuals of a small bowel obstruction.  
Specifically, the evidence of record indicates that the 
veteran's condition is manifested by complaints of abdominal 
pain and testimony that the veteran treated his symptoms 
himself by controlling his diet and with over-the-counter 
medications.  The December 2002 letter from his VA physician 
supports the veteran's testimony at the December 2003 hearing 
that he would treat his condition at home.  The evidence also 
reveals at least four hospitalizations since service 
connection has been effective for this condition, and that 
his symptoms, such as a distended abdomen with air fluid 
levels consistent with a small bowel obstruction, would 
resolve after conservative treatment.  After treatment, the 
medical evidence reveals that the veteran's abdomen was soft 
and that he generally was put on a liquid diet.  The evidence 
of record is not indicative of definite partial obstruction 
with frequent and prolonged episodes of severe symptoms.  In 
fact, the December 2002 letter from the veteran's VA treating 
physician reflects that the veteran's symptoms were noted as 
intermittent while the June 2000 VA examination report 
reflects that the examiner describes the symptoms as 
recurrent.  As the evidence of record is not indicative of a 
disability picture manifested by frequent and severe 
symptoms, the veteran's disability picture does not more 
closely approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 
(2003).  Instead, his overall condition more closely 
approximates a moderately severe disability picture such that 
a 30 percent disability rating is appropriate.  Id.  

The Board notes that the veteran's representative asked the 
veteran if his surgical scar was painful at the December 2003 
hearing.  The transcript reflects that the veteran indicated 
it was painful, especially when he was getting a blockage.  
The veteran's medical records have been reviewed and none are 
reflective of the veteran's complaining of a painful surgical 
scar.  In fact, the June 2000 VA examination report notes the 
veteran's surgical, midline scar but indicates that abdomen 
was moderately tender in other areas (at a time when 
examination revealed a swelling of the abdomen from gas in 
the intestinal cavity).  Moreover, the June 2002 VA 
examination report notes the veteran's one-inch post-surgical 
scar, which was described as well healed and nontender.  
Therefore, while the veteran's representative raised the 
issue of a painful surgical scar, the objective medical 
findings do not support a separate disability rating for the 
veteran's one-inch scar that was not demonstratively tender 
upon examination.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under a different diagnostic 
code.  But see 38 C.F.R. § 4.14 (2003).  A careful review of 
the evidence of record reveals that the veteran's disability 
picture is predominantly manifested by symptoms as reflected 
in Diagnostic Code 7301 and his entire disability picture was 
used in evaluating his increased rating claim.  A higher 
disability rating would therefore not be warranted utilizing 
other digestive system diagnostic codes.  See 38 C.F.R. 
§ 4.114 (2003) (a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation).
 
In short, the veteran's post-operative residuals of small 
bowel obstruction more closely approximate the criteria for a 
30 percent disability rating.  As the evidence of record is 
not indicative of a worsening of the veteran's condition such 
that his disability picture more closely approximates the 
criteria for a 50 percent disability rating at any point 
during the pendency of this appeal, a staged rating is not 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
To the extent that the preponderance of the evidence is 
against a disability rating in excess of 30 percent at any 
point during the pendency of this appeal, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.3 (2003).

Finally, the Board recognizes that the veteran's service-
connected condition may limit his efficiency in certain 
tasks.  However, it does not present manifestations that 
could be regarded as presenting an exceptional or unusual 
disability.  While the record indicates that the veteran has 
received in-patient care for his condition, the 
hospitalizations are not of such frequency that would render 
the schedular criteria impracticable.  Nor is his disability 
picture reflective of factors that take it outside of the 
norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the disability at issue does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2003).

	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent disability rating, but no more, for post-
operative residuals of small bowel obstruction is granted, 
subject to the laws and regulations governing the 
disbursement of VA benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



